Citation Nr: 1810235	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) (psychiatric disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, J.K.


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to April 1993, including service in Southwest Asia from January to May 1991, and in the United States Air Force from February 1998 to July 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in July 2014, and a transcript of the hearing is of record.  The VLJ who conducted the hearing is unavailable to render a decision in the case.  In November 2016, a letter was sent to the Veteran informing him of this fact and affording him the opportunity to appear at another hearing.  The Veteran did not respond to the letter or request a new hearing.  Thus, the Board deems the Veteran to have declined a new hearing.  

In June 2015 and May 2017 this case was remanded by the Board for additional development. 

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD and MDD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed sleep disturbance has been attributed to a known clinical diagnosis of sleep apnea, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

3.  Sleep apnea was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's service connection claim for sleep apnea.

Service connection claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include the Veteran's diagnosed sleep-related disorder, which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1331.  Therefore, presumptive service connection, to include based on continuity of symptomatology, is inapplicable in the instant case.

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia from January to May 1991, during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claim.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Sleep Apnea

The Veteran contends that he suffers from an undiagnosed illness manifested by sleep disturbance and fatigue due to his service in Southwest Asia, specifically his exposure to oil well fires.  As will be explained herein, the Veteran's claimed symptoms have been attributed to a known clinical diagnosis, specifically sleep apnea, and these symptoms have not been attributed to a medically unexplained chronic multisymptom illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claim under all provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

The pertinent evidence of record includes the Veteran's service treatment records, post-service treatment records, VA examinations conducted in July 2009, March 2012, December 2014, June 2017, and lay statements.  

The Veteran's service treatment records reflect that he had some sleep disturbance problems during service.  A February 1989 note reflects that the Veteran reported no trouble sleeping, but a May 1992 note reflects that the Veteran experienced insomnia due to a busy sleeping area.  In February 1993, the Veteran reported difficulty falling into a deep sleep.  The remainder of the Veteran's records are silent for any reports of daytime sleepiness or other sleep apnea symptoms. 

Post-service records document the Veteran's complaints of insomnia and fatigue.  A January 2009 treatment note reflects that the Veteran weighed 281 lbs. and was referred for sleep disturbance and hypertension.  The Veteran reported sleep onset insomnia, snoring, anxiety, and nocturnal breathing difficulty.  He also reported daytime fatigue and sleepiness.  In January 2009 the Veteran was diagnosed with sleep apnea and prescribed a CPAP machine.  

Initially, the Board notes that the Veteran underwent VA Gulf War examinations in July 2009, March 2012, and December 2014.  During the July 2009 examination, the Veteran reported that he had breathing problems which consisted of loud snoring, gasping for air at night, and daytime fatigue.  He noted that he was diagnosed with sleep apnea in 2009 and that his breathing problems had resolved.  He noted no history of fever, night sweats, weight loss or gain, or daytime hyper somnolence.  He complained of occasional daytime sleepiness, but denied hemoptysis.  He did note chronic fatigue where his muscles get tired during prolonged physical activity and that it would take a long time for his muscles to relax.  He also reported a history of joint pain.  After a thorough physical examination and X-rays, the examiner diagnosed the Veteran with obstructive sleep apnea; chronic fatigue likely secondary to sleep apnea; degenerative joint disease of the cervical and lumbar spine; bilateral foot pain with Hallux valgus, calluses and mild pes planus; bilateral tennis elbow; and subjective complaints of pain of both wrists with objective evidence of tenderness to palpation with no swelling erythema and normal range of motion with normal X-rays.  
On the March 2012 Gulf War General Medical Examination disability benefits questionnaire (DBQ) report, the examiner found that the Veteran suffered from fatigue but that such did not have an established etiology.  In the accompanying Sleep Apnea DBQ, the examiner noted that the Veteran reported a history of daytime fatigue, day time sleepiness, and loud snoring.  Furthermore, he noted that the Veteran required the use of a CPAP machine, but found that the Veteran did not have any findings, signs, or symptoms attributable to sleep apnea.  However, the examiner also noted that a sleep study was completed in January 2009 and the Veteran did have documented sleep disorder breathing and was diagnosed with mild obstructive sleep apnea.  The examiner stated that such was a disease with a clear and specific etiology and diagnosis, and that it was not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

During the accompanying Chronic Fatigue Syndrome DBQ, the examiner found that the Veteran did not have nor had he ever been diagnosed with chronic fatigue syndrome.  The Veteran reported a history of fatigue but denied low grade fevers, noneduative pharyngitis, palpable or tender lymph nodes, generalized muscle aches or weakness, or worsening fatigue after exertion.  He did endorse generalized joint pain, mainly in his elbows, feet, neck and back.  He also reported that his fatigue had improved since he started using the CPAP machine.  The examiner found that continuous medication was not required to control the Veteran's fatigue; that other clinical conditions that may produce similar symptoms had not been excluded by history, physical examination and/or laboratory testing; that the Veteran did not have an acute onset of chronic fatigue syndrome; and that debilitating fatigue had not reduced his daily activity level to less than 50 percent of his pre-illness level.  Ultimately, the examiner found that the Veteran did not have any findings, signs or symptoms attributable to chronic fatigue syndrome.  The examiner found that the Veteran did not meet the diagnostic criteria for chronic fatigue syndrome, furthermore that there were other diagnoses which could be contributing to the fatigue which included disturbed sleep, sleep apnea, and PTSD symptoms and hypertension.  

On the December 2014 Gulf War General Medical Examination DBQ, the examiner found that the Veteran did not have any diagnosed illnesses for which no etiology was established.  However, the examiner did note that the Veteran reported joint pain, upper and lower respiratory system signs or symptoms and sleep disturbance.  The examiner diagnosed the Veteran with DJD of the cervical and lumbar spine; epicondylitis; bilateral hallux valgus; calluses and pes planus; DJD of the first MCP bilateral hands, evidence of old avulsion fracture left third PIP and evidence to suggest old tendon/ligament injury to right fifth PIP.  He also diagnosed fatigue not consistent with chronic fatigue syndrome and noted that the Veteran's fatigue could be secondary to his sleep dysfunction to include his diagnosed sleep apnea.  Finally, the examiner found that the Veteran's conditions were all distinct diseases with clear and specific etiologies and diagnoses.  The conditions were not associated with the illnesses or exposures described by the Veteran's returning from the Gulf War in published medical research.  Therefore, the examiner opined that it was less likely than not that the conditions the Veteran described were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Following the Board's remand in May 2017, the Veteran was provided with an additional VA Sleep Apnea DBQ in June 2017.  On the report, the examiner noted that the Veteran had been diagnosed with sleep apnea in January 2009, that he did not require the use of continuous medication or a breathing assistance device, but that he did require the use of a CPAP machine.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that after a thorough review of the Veteran's records, to include the Veteran's service and post service records as well as lay statements, the Veteran's service treatment records were silent for daytime sleepiness and other symptoms suggestive of sleep apnea.  Furthermore, the examiner noted that the evidence provided no indication that the Veteran had sleep apnea or sought medical help for sleep apnea symptoms for at least five years after his discharge from service.  He noted that the Veteran weighed 175 lbs. during service in 1993 and that at the time of his diagnosis of sleep apnea, 16 years later, he weighed 245 lbs.  The examiner found that since the Veteran's service treatment records, and post discharge documents were negative for sleep apnea symptoms for at least five years, the examiner found that it was less likely than not that the Veteran's sleep apnea disorder is related to the in-service reports of insomnia, or that it arose during service or is otherwise related to service.  
During the July 2014 hearing, the Veteran testified that none of his doctors related his sleep apnea to his service but that he suffered from insomnia while in the service.  He reported that he was treated for his insomnia and that as a result he slept "harder" and snored excessively.  He testified that as a result of his snoring he had to change rooms until he was in a single room.  Furthermore, he testified that his wife also slept in a separate room as a result of his excessive snoring. 

Throughout the appeal, the Veteran submitted lay statements in support of his claim to include a May 2016 statement from a fellow service member.  The service member reported that after Desert Storm ended, the Veteran snored loudly when they took trips together.

After a thorough review of the record, the Board finds that the Veteran has a current diagnosis of sleep apnea.  

With respect to the contention that the Veteran's sleep disturbance and fatigue are manifestations of Gulf War illness, under 38 C.F.R. § 3.317 (b)(2), such symptoms are identified as being signs or symptoms that may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness.  It is also acknowledged that the Persian Gulf provisions of 38 U.S.C. § 1117 were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multisymptom illness, which is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection. 

The presumption under 38 C.F.R. § 3.317 only operates where the evidence demonstrates an undiagnosed illness, i.e., one that is not attributed to any known clinical diagnoses.  As previously noted, here the probative evidence of record indicates that the Veteran's sleep disturbance and fatigue are manifestations of his sleep apnea.  Therefore, such manifestations have been attributed to a known clinical diagnosis, precluding entitlement to service connection for a separate disorder on a presumptive basis under 38 C.F.R. § 3.317. 

The Board has also considered the Veteran's claim under direct service connection.  Accordingly, the Board notes that the Veteran's service treatment records reflect that the Veteran suffered from insomnia.  The Board therefore finds that in the light most favorable to the Veteran, that he does meet the in-service requirement for direct service connection.  The question remaining is therefore whether the Veteran's sleep apnea was related to his service.  

The Board finds that the June 2017 opinion, which was provided after the VA examiner, reviewed the claims file, examined the Veteran, and performed appropriate testing, is highly probative in this regard as it reflects consideration of all relevant facts and the examiner provided a detailed rationale for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Importantly, there is no medical opinion of record to the contrary. 

To the extent the Veteran believes his sleep apnea is related to his military service, as a lay person, he has not shown that he has specialized training sufficient to render such a diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his opinion as to the etiology of his condition is not competent medical evidence.  Thus, the Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions. 

The Board finds that the Veteran's sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Based on the foregoing, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.
ORDER

Service connection for sleep apnea is denied. 


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that an additional VA opinion to determine the nature and etiology is required to decide the claim for service connection for an acquired psychiatric disorder to include PTSD and MDD.

With regard to the Veteran's claim for an acquired psychiatric disorder, VA examinations were conducted in July 2009, March 2012, and June 2017.  The July 2009 VA examination resulted in a diagnosis of depressive disorder not otherwise specified, but it did not include an opinion as to a link to service.  The March 2012 VA examiner, on the other hand, opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria; and that the Veteran's stressors are not adequate to support a PTSD diagnosis.  The examiner, however, did not provide a rationale for the foregoing conclusions.  Given that there are private treatment records showing diagnoses of PTSD and MDD (i.e.October 2011 private psychological examiantion), the Board in its May 2017 remand found that a rationale was particularly important.  Furthermore, the Board noted that the report contained what appears to be an inaccurate factual premise in that the examiner states that the Veteran first sought mental health treatment in October 2011.  The record shows that the Veteran sought treatment in November 1999 for depression and anxiety related to his parental divorce and turning his father over to authorities.  He was prescribed medication at that time.  Additionally, in June 2009, he sought private treatment to discuss his history of anxiety and depression.  The assessment was depression and the examiner prescribed medication.  

Following the Board's May 2017 remand, the Veteran underwent an additional examination in June 2017.  The examiner found that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD, but that he did meet the requirements for unspecified depressive disorder.  The examiner indicated that he reviewed the Veteran's file, specifically the prior VA examinations in July 2009 and March 2012.  The examiner found that the Veteran was briefly diagnosed with a psychiatric disorder (Depressive disorder, not otherwise specified), that resolved over time, and that such was not the result of his military service.  Furthermore, the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, that while the Veteran experienced several stressful events during his military service, the Veteran did not describe experiencing other symptoms consistent with the diagnosis.  The Board finds that an additional opinion is necessary as the June 2017 examiner failed to consider the October 2011 private diagnosis of PTSD and the examiner used the DSM-5 diagnostic criteria and not the DSM-IV criteria.  The Board notes that VA recently updated references in its regulations to the Fifth Edition of the DSM (DSM-5).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in June 2013, the amendments are not applicable.  Therefore on remand, an opinion which uses the correct diagnostic criteria and considers the entirety of the record must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder.  The record should be made available to and be reviewed by the examiner. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders Fourth Edition (DSM-IV) criteria.  (In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the DSM-IV.  Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45 ,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5)).

b)  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the Veteran's claimed in-service stressors.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail and reconcile such findings with the private October 2011 opinion.  

c)  For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. 

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


